DETAILED ACTION
Acknowledgements
The amendment filed 06/03/2022 is acknowledged.
Claims 1, 3, 5, 8-11, 13, 15 and 18-22 are pending.
Claims 1, 3, 5, 8-11, 13, 15 and 18-22 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Following claims contain typographical error.  An appropriate correction or clarification is required.
Claim 3 recites “The method of claim 3, wherein the advertisement display space...”
For the purpose of the examination, Claim 3 is being intercepted as “The method of claim 1, wherein the advertisement display space…”


Response to Amendment/Arguments
Claims 1, 3, 8, 11, 13, and 18 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  
With respect to claims 1 and 11 limitation “determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device associated with the individual, the determining comprising applying the real-time behavior and historical behavior of the individual to a machine learning algorithm to produce the time;”, it is the applicant’s position that the prior arts “does not teach or suggest determining a time as claimed, and particularly not the determination of a time that is based on the real-time behavior and historical behavior of the individual.”  Examiner respectfully disagrees.
 McMichael ¶0065 discloses “The advertisement may be in a continual real-time "test and reduce" cycle, wherein an image is chosen to be displayed based on a variety of variables (generally in real-time) at the time the advertisement is viewed. A variety of different machine learning and statistical analysis techniques may be utilized to make real-time decisions such as to determine which image will be displayed to a user viewing an advertisement.” and ¶0066 further discloses “As data is collected the system may auto-adjust and determine higher-performing images based on several factors, either historical or real-time.”  Therefore, McMichael discloses an image is chosen to be displayed to the user at a given time is based on historical and real-time statistical analysis.  McMichael teaches the limitation.  
Contrary to applicant’s assertion (pages 10-11 of Applicant’s Arguments/Remarks dated 6/3/2022) “McMichael’s system does not base its image selection on the individual data of the one user to whom the selected advertisement will be displayed,”, McMichael’s system image selection and displaying to the user is based on the user’s behavior as ¶0064 discloses “Utilizing images from an image extraction process, an "advertising unit" may be created that dynamically displays one or more of the images for a video based on a variety of factors such as user engagement” and ¶0072 further discloses “Consumers may move from site to site (such as navigating between webpages, or switching applications on a computing device) and re-targeting may be used via cookies on a mobile or desktop browser or web-enabled application (such as an application that operates a web browser as a portion of its functionality). For other applications, different targeting methods may be used such as a login session key, or a hash going through ad exchanges. In this manner a promoted video would not contain the same thumbnail but the same video would be displayed repeatedly to the same viewer regardless of their current device, location, network, or other variables.”
With respect to the amended claims 1 and 11 limitation “modifying, by the at least one data processor, the advertisement display space to include the targeted advertisement, the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy and a graphical object that, when selected by the individual, causes the individual to be bound to the targeted insurance policy.”, the applicant assets “the cited combination also does not teach or suggest”  examiner respectfully disagrees.
McMichael ¶0065 discloses changing images displayed to a user at a given time based on historical and real time statistical analysis.  Waylonis Fig. 3 items 306 and 308 illustrates the targeted advertisement comprising prompt (interactive ad) for the individual to enter into the targeted insurance policy.  Fields col 8 ln 44-48 discloses “This information may lead a prospective customer to select a "call now for quote" icon, which would dial the smart phone automatically to reach a business entity's representative to obtain a full and binding quote.”  Therefore, Fields in view of McMichael and in further view of Waylonis teaches this limitation.
Additionally, the limitation “…a prompt for the individual to enter into the targeted insurance policy” is intended use and it does not entitle to patentable weight.  The limitation “a graphical object that, when selected by the individual, causes the individual to be bound to the targeted insurance policy”, is in optional language.  If the individual does not select, the step of “bound to the targeted insurance policy” will not occur. Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).  Moreover, “causes the individual to be bound to the targeted insurance policy” is not positively recited.  It does not entitle to patentable weight.

It is the applicant’s position that the prior arts do not teach claims 5 and 15.  Examiner respectfully disagrees.
 Claims 5 and 15 recite “wherein computing, by the at least one data processor, the targeted insurance policy includes determining the policy type and one or more policy terms using a profile of the user characterizing risk associated with the user.” Fields col 18 ln 4-15 discloses “In some embodiments, a propensity model is created in conjunction with ( or based on) the segmentation model. The propensity model may determine the propensity of a customer or prospective customer to defect from his or her existing insurance or financial services company. This information may be used to tailor customer facing computer interfaces and marketing offers to retain existing customers or encourage prospective customers to defect from their existing providers. In some embodiments, a premium estimation model is created based on the segmentation model.” where the segmentation model is a profile of the user characterizing risk associated with the user” and premium estimation model is “policy type and terms.”  Therefore, Fields teaches claims 5 and 15.

With respect to the amended claims 8 and 18 limitation, the argument is moot in light of the new ground rejection.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No.62/107,186, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed provisional application is directed to computer systems and methods for insuring personal property and experiences using an insurance computing platform. Therefore, the disclosure in the provisional application does not appear to provide support for the claims of the present invention and they are not entitled to the benefit of the filing date of the provisional application.
Applicant’s claim for the benefit of U.S. patent application 15/004,702 filed 22 January 2016 under 35 U.S.C. 119(e) is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 11, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), and in further view of US Application Publication US20110288913A1 (“Waylonis et al.”).

Regarding claim 1 and 11, Fields et al. teaches:
accessing, by least one data processor, data characterizing real-time behavior and historical behavior of an individual; (Fig. 8; col 15 ln 47 – col 16 ln 8)
computing, by the at least one data processor, using the real-time behavior and the historical behavior, a targeted insurance policy that includes a policy type and one or more policy terms, the policy type defining a type of loss the policy insures against; (Fig. 6; col 13 ln 58 – col 14 ln 10)
determining, by the at least one data processor, a targeted advertisement characterizing the policy type and one or more policy terms; (Fig. 6; col 13 ln 58 – col 14 ln 10)
the targeted advertisement includes a graphical object that, when selected by the individual, causes the individual to be bound to the targeted insurance policy. (col 8 ln 42 - 59)

Fields et al. does not teach:
determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device associated with the individual, the determining comprising applying the real-time behavior and historical behavior of the individual to a machine learning algorithm to produce the time; and
modifying, by the at least one data processor, the advertisement display space to include the targeted advertisement, the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy.
However, McMichael et al. teaches:
determining, by the at least one data processor, a time at which to modify an advertisement display space of a graphical user interface of a mobile device associated with the individual, the determining comprising applying the real-time behavior and historical behavior of the individual to a machine learning algorithm to produce the time; and (paras 0045, 0065-0066)
modifying, by the at least one data processor, the advertisement display space at the determined time to include the targeted advertisement, (paras 0045, 0065-0066)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Systems and Methods for Providing Customized Marketing Information of Fields et al. by adding the feature of determining displaying ads on mobile phone in real-time based on machine learning of user behavior data in accordance with the teaching of McMichael et al.. This modification enables Fields’s system to support targeted displaying ads in real-time based on machine learning of user behavior data.  (McMichael et al. para 0008)

Fields et al. and McMichael et al. do not explicitly disclose:
the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy. 
However, Waylonis et al. discloses:
the targeted advertisement comprising a prompt for the individual to enter into the targeted insurance policy. (Fig. 3 item 306; paras 0048 and 0050)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al. and McMichael et al. by adding support for the interactive ads in accordance with the teaching of Waylonis et al.. This modification enables the combined system to support interactive ads.  “Thus, the behavior of the content item can
change based on user input associated with the content item.”  (Waylonis et al. para 0015)

Additionally, the limitation “a graphical object that, when selected by the individual, causes the individual to be bound to the targeted insurance policy”, is in optional language.  If the individual does not select, the step of “bound to the targeted insurance policy” will not occur. Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).  Moreover, “causes the individual to be bound to the targeted insurance policy” is not positively recited.  It does not entitle to patentable weight.

Regarding claims 5 and 15,  Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. further discloses:
wherein computing, by the at least one data processor, the targeted insurance policy includes determining the policy type and one or more policy terms using a profile of the user characterizing risk associated with the user. (Fig. 9; col 17 ln 48 – col 18 ln 15)

Regarding claims 21 and 22, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Waylonis et al. further discloses:
receiving, from the mobile device, a user selection of the prompt for the individual to enter into the targeted insurance policy. (para 0051).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), in further view of US Application Publications US20110288913A1 (“Waylonis et al.”) and US20170061483A1 (“Cheng et al.”).

Regarding claims 3 and 13,  Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al., McMichael et al. and Waylonis et al. do not disclose:
wherein the advertisement display space is a third party system and a selection of the graphical object in the targeted advertisement by the individual causes the individual to be bound to the targeted insurance policy via the third party system.
However, Cheng et al. discloses: 
wherein the advertisement display space is a third party system and a selection of the graphical object in the targeted advertisement by the individual causes the individual to be bound to the targeted insurance policy via the third party system. (Fig. 2C item 204; para 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al., McMichael et al. and Waylonis et al. by utilizing a third party system for advertisement in accordance with the teaching of Cheng et al.. This modification enables the combined system utilizing a third party system for the advertisement.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), in further view of US Application Publications US20110288913A1 (“Waylonis et al.”) and US20150379576A1 (“Otis et al.”).

Regarding claims 8 and 18, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. further discloses:
wherein real-time behavior or historical behavior is determined by performing a geo-fencing analysis of location data of the mobile device. The performing of the geo-fencing analysis comprising: (col 13 ln 46-54).
Fields et al., McMichael et al., and Waylonis et al. do not discloses explicitly:
determining, by the at least one data processor, that the individual has entered a retail store based on a beacon in the retail store; and
determining, by the at least one data processor, a type of store of the retail store, based on the beacon;
wherein determining the targeted advertisement is based on the determined type of store. 
However, Otis et al. discloses:
determining, by the at least one data processor, that the individual has entered a retail store based on a beacon in the retail store; and (¶¶0009-0011 and ¶¶0046-0047)
determining, by the at least one data processor, a type of store of the retail store, based on the beacon; (¶¶0009-0011 and ¶¶0046-0047)
wherein determining the targeted advertisement is based on the determined type of store. (¶¶0009-0011and ¶¶0046-0047)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al., McMichael et al. and Waylonis et al. by location based advertisement in accordance with the teaching of Otis et al.. This modification enables the combined system to provide relevant and personalized advertisement in real-time based on the individual’s location and the business category of the location. (Otis, ¶0006)


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8543430B1 (“Fields et al.”) in view of US Application Publication US20160259494A1 (“McMichael et al.”), in further view of US Application Publications US20110288913A1 (“Waylonis et al.”) and US20090299970A1 (“Rodriguez”).

Regarding claims 9 and 19, Fields et al. in view of McMichael et al., and in further view of Waylonis et al. discloses all the limitations as described above.  Fields et al. and McMichael et al. do not teach: 
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing an email account of the individual and parsing emails.
However, Rodriguez teaches:
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing an email account of the individual and parsing emails. (Figs. 2-3; abs, para 0021)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Fields et al., McMichael et al. and Waylonis et al. by collecting user data via user’s email in accordance with the teaching of Rodriguez. This modification enables the combined system to collect user relevant data via user email.

Regarding claims 10 and 20, Fields et al. in view of McMichael et al., in further view of Waylonis et al.  and Rodriguez discloses all the limitations as described above.  Rodriguez further discloses:
wherein real-time behavior or historical behavior is acquired, by the at least one data processor, by accessing a social network account or e-commerce account of the individual. (Figs. 2-3; abs; para 0028)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                           /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685